Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00045-CV

                    Clark E. SADLER, Clark D. Sadler, and Nancy Sadler,
                                       Appellants

                                              v.

                           Arthur ERFURTH and Beverly Erfurth,
                                       Appellees

                  From the 218th Judicial District Court, Frio County, Texas
                             Trial Court No. 07-08-00296-CVF
                         Honorable Fred Shannon, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       All costs are ORDERED assessed against the party who incurred them.

       SIGNED May 15 2013.


                                               _________________________________
                                               Marialyn Barnard, Justice